                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HELSON PABÓN GONZÁLEZ,

        Plaintiff,
                                                  Case No. 16-cv-852-jdp
   v.

SALAM SYED, JOLINDA WATERMAN,
DANE ESSER, RN WEGMAN,
S.D. M. KARTMAN, SGT. GOUVIER,
DPT. WARDEN D. WINKLESKI,
WARDEN GA. BOUGHTON,
AND LT. TOM,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                              4/8/2020
        Peter Oppeneer, Clerk of Court                     Date
